Citation Nr: 0415038	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-28 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than March 2, 1994 for the grant of service connection for 
bilateral pes planus with hallux valgus deformity and 
hammertoes.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from December 1954 to December 
1956.

This appeal arises from a December 2002 rating decision of 
the Chicago, Illinois Regional Office (RO).

The representative of record is listed on the title page of 
this decision.  The Board notes that it was indicated on an 
August 2003 report of contact between the RO and the 
veteran's representative, that the representative no longer 
elected to represent the veteran.  

Under the provisions of 38 C.F.R. § 20.608, however, as the 
representative of record did not submit a written notice of 
withdrawal (prior to certification of this appeal to the 
Board) or show good cause for withdrawal (after certification 
of the appeal to the Board), the putative withdrawal of 
representation in August 2003 is without force or effect.


FINDING OF FACT

An April 1999 decision of the Board denied the veteran's 
claim for an effective date earlier than March 2, 1994 for 
the grant of service connection for bilateral pes planus with 
hallux valgus and hammertoes.  


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than March 2, 1994 for the grant of service 
connection for bilateral pes planus with hallux valgus and 
hammertoes is legally insufficient.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

An April 1999 Board decision denied the veteran's claim of 
entitlement to an effective date earlier than March 2, 1994 
for the grant of service connection for bilateral pes planus 
with hallux valgus and hammertoes.  The veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  The parties submitted a joint motion to the 
Court in which it was noted that the appellant waived 
appellate review of the earlier effective date claim.  An 
order of the Court was entered on February 7, 2001, which 
indicated that the joint motion was granted and the veteran's 
appeal for an earlier effective date was dismissed.  As a 
result, the Board's April 1999 denial of the earlier 
effective date claim is final.

In general, a claim which has been denied in a Board 
decision, may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7104(b) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

In cases where an appellant seeks to reopen a claim of 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, the Court held in the case of Lapier v. Brown, 5 Vet. 
App. 215 (1993), that, even assuming the presence of new and 
material evidence, the reopening of a claim of entitlement to 
an earlier effective date can not result in the actual 
assignment of an earlier effective date because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2003).

The holding in Lapier was followed in the recent case of 
Leonard v. Principi, 17 Vet. App. 447 (2004), where the Court 
indicated that when an effective date has been established, 
and there is a Board decision denying an earlier effective 
date that has become final, (as is the case here when the 
Court dismissed the veteran's appeal for an earlier effective 
date), the veteran's claim to reopen could not establish an 
earlier effective date.

The Court has held that in situations where the law is 
dispositive of a claim, the claim should be denied because of 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Since the April 1999 Board decision 
denied entitlement to an effective date earlier than March 2, 
1994 for the grant of service connection for bilateral pes 
planus with hallux valgus and hammertoes, the veteran would 
not be entitled to an earlier effective date for the grant of 
service connection for the disability at issue even if he had 
presented new and material evidence.  Thus, his claim must be 
denied as being legally insufficient.

Although the Board has considered and denied the veteran's 
appeal on a ground different from the RO; that is, whether 
the veteran has submitted new and material evidence to reopen 
his claim, he has not been prejudiced by the Board's 
decision.  In conducting a de novo review and deciding the 
claim on the merits, the RO accorded it greater consideration 
than was warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand the case to 
the RO for consideration of the issue of whether the veteran 
has submitted new and material evidence with which to reopen 
the instant claim would be pointless, and, in light of the 
law and regulations cited above, would not result in a 
determination favorable to the veteran. 

The Veterans Claims Assistance Act of 2000 (VCAA), which 
ensures that there is compliance with the notice and duty-to-
assist provisions contained in the law and regulations, is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  As the appellant's claim was filed after 
November 9, 2000, the provisions of 38 C.F.R. § 3.159 (2003) 
would normally apply in the veteran's appeal.  

In the case of Mason v. Principi, 16 Vet. App. 129 (2002), 
however, the Court determined that where the law as mandated 
by statute and not the evidence is dispositive of a veteran's 
claim, the VCAA was not applicable.  As the veteran's 


claim is legally insufficient, the Board therefore need not 
consider the application of the VCAA in this case.


ORDER

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to an effective 
date earlier than March 2, 1994 for the grant of service 
connection for bilateral pes planus with hallux valgus 
deformity and hammertoes is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



